Quinn, Chief Judge
(concurring in the result) : ■
In United States v Dickenson, 6 USCMA 438, 453, 20 CMR 154, we pointed out some obstacles to imputing the knowledge of one person in a chain of command to another. Without telling us how, or whether, they have eliminated the obstacles, the majority hold that, in a case involving paragraph 30/ of the Manual for Courts-Martial, United States, 1951, the convening authority must, as a matter of law, be charged with knowledge of the wrongful motives of a subordinate commander. Since there is no discussion of the problems mentioned in Dickenson, I am not convinced of the validity of the majority’s conclusion. However, the question of imputation of wrongful intent is totally immaterial to this case. Consequently, I reserve decision on the issue, and concur only in the result reached by the majority.